—In an action for a permanent injunction prohibiting the defendant from storing certain junked motor vehicles and machinery on his property, the defendant appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated June 21, 1996, which (1) denied his motion to stay enforcement of an order of the same court, entered February 16, 1996, and (2) granted the plaintiffs motion for leave to enter and clean up the defendant’s premises.
Ordered that the order is affirmed, with costs.
It was not an improper delegation of authority for the court to direct the Fire Commissioners of the Hewlett Bay Fire District to remove material which constituted a violation of an order awarding the plaintiff a preliminary injunction, since there were specific standards provided in that order to guide the Fire Commissioners’ actions (see generally, City of Amsterdam v Helsby, 37 NY2d 19).
The defendant’s remaining contentions are without merit. Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.